Citation Nr: 0731917	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-37 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of 
$111,995.59.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 
1982.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a November 2006 decision 
of the Committee on Waivers and Compromises (Committee) of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a waiver of overpayment in the amount 
of $111,995.59.


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits was created 
when the RO stopped the veteran's benefits in 2004, based on 
evidence of an arrest warrant outstanding since 2000, which 
made the veteran a fugitive felon; thus payments were 
stopped, effective from December 27, 2001, the effective date 
of the fugitive felon provisions of Public Law 107-103.

2.  The termination of benefits retroactively to December 
2001 resulted in an overpayment/indebtedness of $111,995.59.

3.  In a November 2006 decision of the Committee on Waivers 
and Compromises (Committee), the veteran's application for a 
waiver of the indebtedness/overpayment in the amount of 
$111,995.59 was denied, and the veteran timely appealed that 
determination.  

4.  Prior to final action on this appeal, the VA Debt 
Management Center (DMC) received notification that in July 
2007 the Superior Court of Meriwether County in the state of 
Georgia dismissed as "Nunc pro tunc" the veteran's arrest 
warrant as if it never existed, effective from January 3, 
2000.

5.  Pursuant to the actions of the Superior Court of 
Meriwether County in the state of Georgia, the RO re-instated 
the veteran's VA compensation benefits and liquidated the 
debt.

6.  The veteran is no longer indebted to VA in the amount of 
$111,995.59.


CONCLUSION OF LAW

As no justiciable case or controversy remains before the 
Board, the claim of entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits, in the calculated 
amount of $111,995.59 is dismissed. 38 U.S.C.A. §§ 7104, 
7105(b)(5) (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's VA compensation benefits were terminated in 
2004 when the RO received evidence that the veteran had been 
the subject of an outstanding arrest warrant since 2000.  In 
light of the outstanding arrest warrant, the veteran was 
considered a fugitive felon.  As such, VA benefits were 
terminated retroactively back to December 27, 2001, the 
effective date of the fugitive felon provisions of Public Law 
107-103.  Section 505 of Public Law 107-103 prohibits the 
payment of VA benefits to beneficiaries while they are 
fugitive felons.  

The retroactive termination of VA compensation benefits 
resulted in an overpayment to the veteran in the amount of 
$111,995.59, creating the veteran's indebtedness.  The 
veteran requested a waiver of the overpayment.

A November 2006 Decision of Waiver Indebtedness denied the 
veteran's request for a waiver of the overpayment in the 
amount of $111,995.59.  The veteran timely appealed that 
determination to the Board.  

During the course of the appeal, the RO received notice that 
the Superior Court of Meriwether County in the State of 
Georgia dismissed the veteran's arrest warrant as nunc pro 
tunc; i.e., as if the arrest warrant had never existed.  
Because of this dismissal, the RO re-instated the veteran's 
VA compensation benefits and liquidated the debt.  In other 
words, the veteran was no longer considered a fugitive felon 
during the time period when the debt was created; thus, the 
payments of VA compensation benefits during that time period 
was proper.  As such, there is no longer an overpayment.  In 
light of the veteran's benefits being restored retroactively, 
there appears to be no case or controversy regarding the 
veteran's request for a waiver of overpayment, and the issue 
is effectively rendered moot.

Under 38 U.S.C.A. § 7105(b)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  As shown above, the 
evidence shows that the appellant's indebtedness has been 
liquidated, or cleared by the RO.  As the veteran is no 
longer indebted to VA, the overpayment has been resolved.  
Therefore, there is no further matter for the Board to review 
with regard to this question.  38 U.S.C.A. § 7104.  
Accordingly, the matter is dismissed.


ORDER

The appeal for entitlement to waiver of recovery of the 
overpayment of VA compensation benefits, in the calculated 
amount of $111,995.59 is dismissed as moot.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)



 Department of Veterans Affairs


